FILED
                                                                          MAR 29 2021
                                                                  SUSAN M. SPRAUL, CLERK
                                                                       U.S. BKCY. APP. PANEL
                                                                       OF THE NINTH CIRCUIT

                         NOT FOR PUBLICATION

          UNITED STATES BANKRUPTCY APPELLATE PANEL
                    OF THE NINTH CIRCUIT

In re:                                              BAP No. AZ-20-1232-LBT
ANNA CHABROWSKI,
           Debtor.                                  Bk. No. 2:19-bk-00690-MCW

ANNA CHABROWSKI,                                    Adv. No. 2:19-ap-00285-MCW
               Appellant,
v.                                                  MEMORANDUM∗
BANK OF NEW YORK MELLON, f/k/a
Bank of New York,
               Appellee.

             Appeal from the United States Bankruptcy Court
                        for the District of Arizona
           Madeline Carmel Wanslee, Bankruptcy Judge, Presiding

Before: LAFFERTY, BRAND, and TAYLOR, Bankruptcy Judges.

                                 INTRODUCTION

      Chapter 131 debtor Anna Chabrowski appeals the bankruptcy court’s

order dismissing without prejudice her adversary proceeding against Bank


      ∗This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
of New York Mellon (“BONYM”) 2 after her repeated failures to effect

service in accordance with Rule 7004 within the time prescribed by Civil

Rule 4(m), applicable in bankruptcy via Rule 7004.

      Although the parties did not raise the issue of finality, we have an

independent duty to determine our own jurisdiction. Because the order on

appeal is interlocutory, we DISMISS.

                                        FACTS3

      Debtor filed a chapter 13 petition in January 2019. On August 7, 2019,

she filed an adversary complaint against BONYM objecting to BONYM’s

proof of claim and requesting a determination of the validity of BONYM’s

lien on her real property.

      Debtor made several attempts to effect service on BONYM, none of

which complied with Rule 7004. She twice attempted personal service on

the law firm that had filed a notice of appearance in the adversary


value, see 9th Cir. BAP Rule 8024-1.
       1 Unless specified otherwise, all chapter and section references are to the

Bankruptcy Code, 11 U.S.C. §§ 101–1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
Civil Procedure.
       2 The real party in interest is “The Bank of New York Mellon fka The Bank of

New York, as Trustee for the Certificateholders CWALT, Inc., Alternative Loan Trust
2006-20CB Mortgage Pass-Through Certificates, Series 2006-20CB.”
       3 Debtor did not provide complete excerpts of the record. Accordingly, we have

exercised our discretion to take judicial notice of the dockets and imaged papers filed in
Debtor’s bankruptcy case and the related adversary proceeding. See Atwood v. Chase
Manhattan Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP 2003). Debtor
improperly included in her excerpts documents that were not before the bankruptcy
court; we have not relied on any of those documents in disposing of this appeal.
                                            2
proceeding, but that notice did not state that the firm was authorized to

receive service of process on BONYM’s behalf. After the bankruptcy court

informed Debtor that such service was not effective, Debtor hired a process

server, who attempted personal service on BONYM at its New York City

headquarters. The certificate of service stated that the summons and

complaint were served on an unnamed mail clerk. In the meantime, after

four months had passed without effective service, BONYM moved to

dismiss the adversary proceeding under Civil Rule 4(m). After a status

hearing at which the bankruptcy court explained to Debtor why her

previous attempts at service were ineffective, the court gave Debtor one

last chance to effect service. But Debtor did not do so.

      Debtor again used the same process server to serve BONYM. This

time, the certificate of service showed that the summons and complaint

were served on “Albert Cruz, Mail Clerk Manager” at BONYM’s corporate

headquarters without including any basis for the process server’s

declaration that the person served was authorized by BONYM to accept

service on its behalf. The bankruptcy court thus dismissed the adversary

proceeding without prejudice. Debtor timely appealed.

                              JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(K). But as will be discussed, we lack jurisdiction over this appeal.

      Although no party raised the issue of finality, we have an

independent duty to consider our own jurisdiction. Dicker v. Dye (In re

                                       3
Edelman), 237 B.R. 146, 150 (9th Cir. BAP 1999). “We have appellate

jurisdiction over ‘final judgments, orders, and decrees’ of bankruptcy

judges pursuant to 28 U.S.C. § 158(a)(1). In contrast, we [generally] lack

appellate jurisdiction over interlocutory orders and decrees of bankruptcy

judges . . . unless we first grant leave to appeal under § 158(a)(3).” Belli v.

Temkin (In re Belli), 268 B.R. 851, 854 (9th Cir. BAP 2001).

      Ordinarily, an order dismissing a complaint without prejudice is

interlocutory. Barnes v. Belice (In re Belice), 461 B.R. 564, 571-72 (9th Cir. BAP

2011). There are circumstances where such an order may be treated as final.

For example, the order may be treated as final when the statute of

limitations on the underlying claim has run, thus precluding the plaintiff

from refiling. Domingo v. Portugues-Santana (In re Domingo), No. NV–17–

1135–BHTa, 2017 WL 6601773, at *6 (9th Cir. BAP Dec. 26, 2017). The order

may also be treated as final if the bankruptcy court has “clearly manifested

its intent that the dismissal order be its final act in the matter.” In re Belice,

461 B.R. at 571 n.6 (citations omitted). See also Sterling-Pac. Lending, Inc. v.

Moser (In re Moser), 613 B.R. 721, 726 (9th Cir. BAP 2020) (treating order

dismissing adversary proceeding without prejudice as final where

dismissal conclusively denied plaintiff’s requested relief and ended the

bankruptcy court litigation, and the court stated that dismissal was without

prejudice to the plaintiff pursuing his claims in state court).

      Here, there is nothing in the record to indicate that the bankruptcy

court intended the dismissal to preclude Debtor from re-filing the

                                         4
adversary proceeding. At oral argument, BONYM’s counsel stated that the

statute of limitations had not run on Debtor’s claims. Accordingly, there is

no basis for treating the order as final.

      We also have discretion to treat a notice of appeal as a motion for

leave to file an interlocutory appeal. In re Belice, 461 B.R. at 572. Leave to

appeal is appropriate when the order involves a controlling question of law

where there is substantial ground for difference of opinion, and an

immediate appeal may materially advance the ultimate termination of the

litigation. Id.; In re Belli, 268 B.R. at 858. These factors are not satisfied here.

The adversary proceeding was dismissed on purely procedural grounds,

and there is no legal question involving a substantial ground for difference

of opinion. And an immediate appeal would not advance the termination

of the litigation, as the merits of Debtor’s claims still need to be

adjudicated. Therefore, we will not grant leave to appeal.

                                    CONCLUSION

      Because the order on appeal is interlocutory, and we will not grant

leave to appeal, we lack jurisdiction. Accordingly, this appeal is

DISMISSED.




                                          5